Allowability Notice
Allowable Subject Matter
Claims 1, 4-10, 12-15, 17-19, and 22-26 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mika Ito (Reg. 71,201) on 2/14/2022 based on telephone interview on 2/10/2022.

The application has been amended as follows and based on further changes to the Amendments submitted on 12/29/2021:
***Start of Examiner’s Amendment***

    PNG
    media_image1.png
    481
    694
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    405
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    343
    687
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    439
    694
    media_image4.png
    Greyscale

***End of Examiner’s Amendment***
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the combination of prior art record fails to render obvious the limitations of claim 1 when viewed as a whole wherein claim 1 recites "a non-transitory computer readable storage medium storing a terminal device application program executable by a computer of a terminal device, the terminal device application program having a communication function with a live-broadcast distribution server that has a distribution function of a live-broadcast program, wherein the terminal device application program enables the computer of the terminal device to execute operations comprising allowing a live-broadcast distributor to request a viewer to create a questionnaire, including: allowing the live-broadcast distributor to determine a type of questionnaire to be created and a scope of the authority to create: allowing the live-broadcast distributor to enter at least one question item entry field and a plurality of option entry fields distinct from the at least one question item entry field: and 
The prior art of record renders obvious particular limitations of claim 1 but not when viewed as a whole. For example, granting authorization to viewers of live-broadcasts to create questionnaires in the form of surveys is obvious wherein Dharmaji teaches system for granting authorization to create questionnaire to a part of or all viewers based on an instruction by a live-broadcaster distributor (Fig. 11-16, para 124-154 – granting authorization to particular viewers based on instructions entered by a party authorized to host the live interaction session as disclosed in Fig.  22-26 and para 160-161, 183). More importantly, Dharmaji teaches that when a viewer participant is given the opportunity to ask a question during a live interactive session, the viewer participant is allowed to include text, audio, images, video, metadata, or any combination thereof (para 126, 133, 142). Stated differently, the applicant’s claim does not limit what “allow creation of the questionnaire by providing at least one question item entry field” means and a person of ordinary skill in the art would reasonably infer that Dharmaji enabling the entering of text to ask a question reads on the applicant’s limitation (i.e., “allow creation of the questionnaire by providing at least one question item entry field”). Wherein Dharmaji enables the viewer to add images, video, metadata or any combination thereof to text questions, then Dharmaji is providing the viewer with additional options for presenting text questions and reads on applicant’s limitation (i.e., a plurality of inter alia,  “allowing a live-broadcast distributor to request a viewer to create a questionnaire” (and “allowing the live-broadcast distributor to determine a type of questionnaire to be created and a scope of the authority to create: allowing the live-broadcast distributor to enter at least one question item entry field and a plurality of option entry fields distinct from the at least one question item entry field: and providing an instruction including the at least one question item entry field and the plurality of option entry fields, the type of questionnaire and the scope of the authority to create”) such that the claims as amended allows a live-broadcast distributor to present a request to a viewer to create a questionnaire and indicating a type of questionnaire and the scope of authority (which is different from allowing a viewer to request authorization to create a questionnaire during a live-broadcast). With respect to “scope” the prior art also renders obvious utilizing a scope related to a viewer’s authority to create a questionnaire. See Lewis para 34-40 teaches providing configuration options and para 64-66 teachings limiting how participants are able to provide messaging some features of the live broadcast event such as in-event message component can be omitted from the live stream for certain viewers to prevent certain viewers from viewing said content such as non-subscribers which corresponds to providing a “scope” without using the term “scope” (in haec verba). More importantly, in the claims of the current application with respect to the limitation (i.e., allowing the live-broadcast distributor to determine a type of questionnaire to be created and a scope of the authority to create: allowing the live-broadcast distributor to enter at least one question item entry field and a plurality of option entry fields distinct from the at least one question item entry field: and providing an instruction including the at least one question item entry field and the plurality of option entry fields, the type of questionnaire and the scope of the authority to create), the viewer is not given the choice of the type of questionnaire and is preestablished by the live-broadcast distributor. Additionally, whereas the prior art to Dharmaji teaches that when a viewer participant is given 
     As used herein, the term “survey” refers to an electronic communication used to collect information. For example, a survey may include an electronic communication in the form of a poll, questionnaire, census, or other type of sampling. In some example embodiments, the term survey may also refer to a method of requesting and collecting information from respondents via an electronic communication distribution channel. As used herein, the term “respondent” refers to a person who participates in, and responds to, a survey.
     A survey may include survey questions. As used herein, the term “survey question” refers to prompts included in the survey that invoke a response from a respondent. Example types of questions include, but are not limited to, multiple choice, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), singe textbox, heat map, and any other type of prompt that can invoke a response from a respondent. In one or more embodiments, when one or more answer choices are available for a survey question, the term survey question may comprise a question portion as well as an available answer choice portion that corresponds to the survey question. For example, when describing a multiple choice survey question, the term survey question may include both the question itself as well as the multiple choice answers associated with the multiple choice question.
     Therefore, whereas the applicant’s amended claims recite “allowing the live-broadcast distributor to determine a type of questionnaire to be created and a scope of the authority to create,” the prior art to Burningham recognizes that different types of questionnaires have been made available in the wired and wireless connections to be delivered to viewer devices and which a person of ordinary skill in the art would reasonably infer that a viewer terminal is capable of providing viewers with options to select a questionnaire/survey to be delivered to other viewers or hosts of a live broadcast. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In 
Therefore, the combination of prior art does not disclose all the limitations when viewed as a whole. Absent a showing that prior art discloses enabling “allowing the live-broadcast distributor to determine a type of questionnaire to be created and a scope of the authority to create: allowing the live-broadcast distributor to enter at least one question item entry field and a plurality of option entry fields distinct from the at least one question item entry field” when viewed as a whole, the combination of elements is not obvious. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/27/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421